DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennemann et al. (U.S. Patent No. 6,098,646).
Regarding claim 1, Hennemann et al. disclose a manifold (Figs. 1-8) comprises a fluid inlet (at 155), a plurality of fluid outlets (at 117), a movable conduit member (120), a first drive mechanism (140), and a control module (160) in which said conduit member (120) comprises a fluid path (Fig. 4a) therethrough, in which said fluid inlet (at 115) is fluidly connected to a first end (Fig. 4a) of said fluid path, in which said conduit member (120) is mounted for movement on a support member (112), and in which said first drive mechanism (140) is configured to move said conduit member (120) on said support member (112) to selectively associate a second end (Fig. 4a) of said fluid path with one of said plurality of fluid outlets (at 117) according to commands (Column 12 lines 1-20) issued by said control module (160).
Regarding claim 2, Hennemann et al. disclose a manifold (Figs. 1-8) in which said conduit member (120) comprises a delivery head (at 121), in which said support member (112) comprises a track (Fig. 3) upon which said delivery head is mounted for movement, in which a fluid line (52) extends from said fluid inlet (at 115) to a first end of said fluid path (Fig. 4a), and in which said first drive mechanism (140) is configured to move said delivery head (at 121) on said track (Fig. 3) to selectively associate a second end of said fluid path (Column 7 lines 14-43) with one of said plurality of fluid outlets (at 117) according to commands issued by said control module (Column 12 lines 1-20).
Regarding claim 19, Hennemann et al. disclose a fluid delivery apparatus (Figs. 1-8) comprising a main dosing unit (Fig. 1), a plurality of pumps (Fig. 1), a water dilution station (Fig. 1), and a manifold (100), in which each of said pumps is for pumping chemical washing fluid from a drum of chemical washing fluid with which said apparatus is used to said water dilution station (Column 5 lines 40-Column 6 line 58), in which said water dilution station (Fig. 1) is configured to dilute said chemical washing fluid with water to form a dilution fluid and to direct it to said manifold (100), in which said manifold (100) is for selectively directing said dilution fluid to one of a plurality of washing machines (50) with which said apparatus is used, in which said main dosing unit is configured to send first operation signals to each of said pumps to pump chemical washing fluid from said drums to which they are connected to said water dilution station (Column 5 lines 40-Column 6 line 58), in which said main dosing unit is configured to send second operation signals to said manifold to selectively direct said dilution fluid to one of said plurality of washing machines (50), in which said manifold (100) comprises a fluid inlet (at 115), a plurality of fluid outlets (at 117), a movable conduit member (120), a first drive mechanism (140) and a control module (160), in which said conduit member (120) comprises a fluid path (Fig. 4a) therethrough, in which said fluid inlet is fluidly connected to a first end of said fluid path, in which said conduit member is mounted for movement on a support member (112), and in which said first drive mechanism (140) is configured to move said conduit member on said support member to selectively associate a second end of said fluid path with one of said plurality of fluid outlets according to commands issued by said control module (Column 12 lines 1-20).

Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753